DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
3.	 This communication is an Examiner's reasons for allowance in response to Application Serial No. 16/401,772 filed on May 2, 2019.

4.	Claims 1-20 are allowable over the prior art of record.
5.	 The following is the Examiner's statement of reasons for allowance:
 	One of the closest prior art U.S. Patent No. 9,383,753 discloses reflective features can be identified by correlating clusters and/or patterns of points in the point cloud with shapes and/or surfaces defining the boundaries of the reflective feature, and cross-referencing the geometry of the shape against a library of geometries associated with possible objects. Where reflective features are not indicated with sufficient spatial resolution, such as for distant objects, it may be too difficult to reliably distinguish, based on LIDAR-indicated point clouds, whether a reflective object is a traffic cone or a fire hydrant. Thus, increasing LIDAR angular resolution in regions where an object is perceived to be located, but cannot be accurately identified allows for selectively providing additional information to identify the object.
Another close prior art, US Patent No. 9,285,230 discloses a method and system for detecting road curbs wherein the method comprises receiving a plurality of point clouds collected in an incremental order as a vehicle navigates a path and a given point cloud comprises data points representative of the environment of the vehicle at a given timepoint and has associated position information indicative of a position of the vehicle at the given timepoint. The method may also comprise based on respective associated position information of the plurality of point clouds, processing, by a computing device, the plurality of point clouds into a dense point cloud representation. The method may further comprise determining features of the dense point cloud representation and the features include a slope of given data points, an elevation profile of the given data points, an angle of incidence of a collection of the given data points, and a range of detection of the given data points. The method may additionally comprise providing the features to a classification system that is configured to output an estimate of whether the features are representative of a road curb, and based on an output of the classification system, determining whether the given data points represent one or more road curbs in the environment of the vehicle.
	 Although the above prior art disclose several claimed limitations, none of the references teaches:
 “seeding each of a plurality of clusters based on the selected points; increasing a size of each of the plurality of clusters by including additional points from the point-cloud frame that meet the criterion for the corresponding cluster; identifying, upon completion of the increasing step, a largest cluster of the plurality of clusters; and detecting a curb based on a boundary of the largest cluster..”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance .”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661